     CASE 0:19-cv-01219-DSD-TNL Doc. 46 Filed 10/20/20 Page 1 of 11



                    UNITED STATES DISTRICT COURT
                        DISTRICT OF MINNESOTA
                     CIVIL NO. 19-1219(DSD/TNL)

Kristine M. West,

               Plaintiff,

v.                                                ORDER

Townsquare Media, Inc.,
a Delaware corporation,

               Defendant.


     Mark J. Peschel, Esq. and Eastlund Hutchinson Ltd., 4200
     County Road 42 West, Savage, MN 55378, counsel for plaintiff.

     Bradley R. Prowant, Esq. and Larson King LLP, 30 E 7th Street,
     Suite 2800, St. Paul, MN 55101, counsel for defendant.


     This matter is before the court upon defendant Townsquare

Media, Inc.’s motion for summary judgment.        Based on a review of

the file, record, and proceedings herein, and for the following

reasons, the motion is denied.



                              BACKGROUND

     This negligence dispute arises out of an injury plaintiff

Kristine West suffered in August 2017 while attending defendant’s

WE Fest, a three-day country music festival held at the Soo Pass

Ranch in Becker County, Minnesota.         Compl. ¶¶ 5–6; see also K.

West Dep. 108:20–22.    Defendant is not the owner of the Soo Pass

Ranch, but assumed control of the premises during WE Fest 2017.
      CASE 0:19-cv-01219-DSD-TNL Doc. 46 Filed 10/20/20 Page 2 of 11



Prowant Decl. Ex. A, at 2.       The concert venue is surrounded by

different campgrounds, including the Northwoods campground, which

wraps around the north side of the concert venue from west to east.

See K. West Dep. 101:13–102:13.         Within the concert venue, there

are stages on the north end and concession and souvenir stands on

the south end.    Id. at 105:1–12.       There are two entrances to the

concert venue from the various campgrounds, one on the east side

and one on the west side.     Id. at 114:17–18.

     West had attended WE Fest every year starting in 2015, and

attended in 2017 with her husband, her daughter, and her daughter’s

boyfriend.   Id. at 101:3–7, 103:23–104:2.        West always camped in

the Northwoods campground, but in previous years had camped on the

west side of the campground.      Id. at 102:4–9.     In 2017, West and

her family camped on the east side of the Northwoods campground.

Id. at 102:18–20.      On the first day of concerts, West entered

through the west gate to watch the evening performances.           Id. at

109:10–19, 114:13–20.    After the concerts ended around 10:00 p.m.,

West exited through the east gate to head back to her campsite.

Id. at 117:4–11.    There were so many people exiting through the

east gate at that time that West could not see the ground.         Id. at

117:19–20.

     The next day, West and her family went to the concert venue

to shop for souvenirs around midday. Id. at 106:20–107:3. Shortly

                                    2
        CASE 0:19-cv-01219-DSD-TNL Doc. 46 Filed 10/20/20 Page 3 of 11



after midday, they exited through the east gate to go back to their

campsite.     Id. at 110:4–20.      They were walking in a line across

the pathway, with West between her daughter and her daughter’s

boyfriend.      Id. at 111:2–5.   Another group of people were walking

roughly three feet ahead of West’s group.              Id. at 120:17–21.     As

West was walking, she stepped into a hole and rolled onto the side

of her foot and ankle.      Id. at 112:2–14, 113:6–7.          West’s daughter

and her daughter’s boyfriend caught West so that she did not fall

to the ground.      Id. at 111:2–5.

      After regaining her balance, West and her family turned around

and noticed a hole in the pathway.                  Id. at 118:1–4.      In her

deposition, West described the hole as being “about a foot” wide

and four inches deep.       Id. at 118:5–9.          The walkway that she was

on was black asphalt, and West testified that the hole had dirt in

it.   Id. at 118:22–24, 119:7–9.        West’s husband testified that the

hole was roughly three to four inches wide and one to two inches

deep.    T. West Dep. 23:10–22.         He stated that both the hole and

the   pathway    were   black.    Id.       at   37:18–38:2.   West’s   daughter

testified that the hole “blended in right with all the other ground

that was there and we really couldn’t tell it was there at all.”

L. West Dep. 32:11–23.      West’s daughter further testified that she

“look[s] at the ground in front of me” when she is walking, but

that she did not see the hole before her mother tripped in it.

                                        3
            CASE 0:19-cv-01219-DSD-TNL Doc. 46 Filed 10/20/20 Page 4 of 11



Id. at 26:24–27:1, 33:19–23.           Neither West nor her husband saw the

hole before she tripped either.              K. West Dep. 12:9–16; T. West

Dep. 21:17–18, 24:20–24.

        After she tripped, West reported the hole to a security guard.

K. West Dep. 127:4–9.          When the Wests returned to WE Fest in 2018,

they noticed the hole was still there and took a picture of it.

See Prowant Decl. Ex. C.; Def.’s Mem. Opp. Summ. J. at 3.                    The

hole is visible in the photograph, however there is no evidence in

the record that the hole as depicted in the photograph looks the

same as it did in 2017. 1          Since tripping in the hole at WE Fest,

West has had three surgeries on her foot to repair damage allegedly

caused by the incident.           K. West Dep. 45:1–7.

     West filed suit on May 7, 2019, seeking damages based on

defendant’s alleged negligence in failing to warn of or repair the

hole.        ECF No. 1.   The parties engaged in discovery, and defendant

now moves for summary judgment.




        1
        West produced the photograph in response to a request to
produce “all photographs ... related to the incident alleged in
the Plaintiff’s complaint.”    See Prowant Decl. Ex. C.     West
maintains that the photograph relates to the incident because it
is a photograph of the hole taken a year later, but denies any
admission that the photo depicts the hole as it appeared the day
she fell. Pl.’s Mem. Opp. Summ. J. at 3–4. Neither West nor any
members of her family were asked about the photograph in their
depositions.
                                4
      CASE 0:19-cv-01219-DSD-TNL Doc. 46 Filed 10/20/20 Page 5 of 11



                               DISCUSSION

I.   Standard of Review

     “The court shall grant summary judgment if the movant shows

that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”         Fed. R. Civ.

P. 56(a); see Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

A fact is material only when its resolution affects the outcome of

the case.      Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986).   A dispute is genuine if the evidence is such that it could

cause a reasonable jury to return a verdict for either party.           See

id. at 252.

     On a motion for summary judgment, the court views all evidence

and inferences in a light most favorable to the nonmoving party.

Id. at 255.    The nonmoving party, however, may not rest upon mere

denials or allegations in the pleadings but must set forth specific

facts sufficient to raise a genuine issue for trial.        Celotex, 477

U.S. at 324.    A party asserting that a genuine dispute exists - or

cannot exist - about a material fact must cite “particular parts

of materials in the record.”      Fed. R. Civ. P. 56(c)(1)(A).         If a

plaintiff cannot support each essential element of a claim, the

court must grant summary judgment because a complete failure of

proof regarding an essential element necessarily renders all other

facts immaterial.    Celotex, 477 U.S. at 322-23.

                                    5
          CASE 0:19-cv-01219-DSD-TNL Doc. 46 Filed 10/20/20 Page 6 of 11



II.   Negligence

      Under Minnesota law, a defendant is entitled to summary

judgment      in   a   negligence   action   “when   the   record   reflects   a

complete lack of proof on any of the four elements necessary for

recovery: (1) the existence of a duty of care, (2) breach of that

duty, (3) an injury, and (4) the breach of that duty being the

proximate cause of the injury.”           Louis v. Louis, 636 N.W.2d 314,

318 (Minn. 2001).        At issue here is whether defendant owed a duty

to protect West from any danger caused by the hole in the walkway.

      A landowner, or in this case a possessor of property, 2 “has

a duty to use reasonable care for the safety of all such persons

invited upon the premises.” 3          Id. (citing Sutherland v. Barton,

570 N.W.2d 1, 7 (Minn. 1997) (internal quotation omitted).                 The

scope of that duty “is defined by the probability or foreseeability

of injury to the [entrant].”          Gilmore v. Walgreen Co., 759 N.W.2d


      2 Defendant concedes that, although it does not own the Soo
Pass Ranch, it assumed control of the premises during WE Fest 2017
and thus a traditional premises liability analysis is applicable
here. Def.’s Mem. Supp. Summ. J. at 6 n.3.

      3 West argues that defendant is the “proprietor of a place
of public amusement for profit,” and that the reasonable care
standard is therefore a heightened one requiring “active vigilance
in protecting [defendant’s] patrons against perils.” Pl.’s Mem.
Opp. Summ. J. at 12 (quoting Hanson v. Christensen, 145 N.W.2d
868, 873–74 (1966)). Because the court holds that summary judgment
is not appropriate even under the normal reasonable care standard,
it need not decide at this juncture whether WE Fest is a place of
public amusement subject to the heightened standard outlined in
Hanson.
                                 6
      CASE 0:19-cv-01219-DSD-TNL Doc. 46 Filed 10/20/20 Page 7 of 11



433, 435 (Minn. Ct. App. 2009) (citing Hanson v. Christensen, 145

N.W.2d 868, 874 (Minn. 1966)).     Likewise, an entrant has a duty to

use reasonable care for her safety while on the premises.              See

Peterson v. Balach, 199 N.W.2d 639, 647 (Minn. 1972).

     Minnesota has adopted the rule set out in the Restatement

(Second) of Torts § 343A (1965), which states that “[a] possessor

of land is not liable to his invitee for physical harm caused to

them by any activity or condition on the land whose danger is known

or obvious to them, unless the possessor should anticipate the

harm despite such knowledge or obviousness.” See Louis, 636 N.W.2d

at 319.   To determine whether a condition is obvious, courts use

an objective test asking whether the danger “was in fact visible”

to a person “exercising ordinary perception, intelligence and

judgment.”    Id. at 321.     The questions of whether a dangerous

condition is obvious or whether the possessor could anticipate

harm from an obvious danger are generally, but not always, ones of

fact left to the jury.      See Olmanson v. LeSueur Cty., 693 N.W.2d

876, 881 (Minn. 1995); cf. Louis, 636 N.W.2d at 322 (remanding to

the district court to decide whether it can, as a matter of law,

determine that a danger was obvious or that the possessor should

still have anticipated harm despite the obviousness).

     Defendant argues that it is protected from liability in this

instance because the hole presented an obvious danger that West

                                    7
     CASE 0:19-cv-01219-DSD-TNL Doc. 46 Filed 10/20/20 Page 8 of 11



should have avoided.        West contends that the hole was not an

obvious danger and that defendant should have anticipated someone

may still hurt themselves regardless of whether the hole was

obvious.   Both parties cite to numerous Minnesota cases in support

of their positions.

     Defendant    relies    most   heavily     on   Spinler   v.   City    of

Brownsdale, in which the court determined that the hole in which

plaintiff tripped and injured herself was obvious as a matter of

law, thus relieving the defendant of its duty to warn or repair.

No. A19-1782, 2020 WL 3172847, at *4–5 (Minn. Ct. App. June 15,

2020).   There, although the plaintiff had testified that she could

not see the hole because vegetation covered it, a photograph of

the hole taken shortly after the accident established that the

hole “was clearly evident to anyone who would have looked at the

sidewalk.”    Id. at *4.

     Defendant     argues   this   case   is    analogous     because     the

photograph taken in 2018 shows that the hole was visible to anyone

who would have looked down at it.            The court, however, is not

convinced.    Although the hole is visible in the photograph, unlike

the photograph in Spinler taken shortly after the incident, this

one was taken a year after the incident in which West injured

herself.     The record is devoid of any testimony stating that the

photograph depicts the hole as it appeared on the day of the

                                    8
      CASE 0:19-cv-01219-DSD-TNL Doc. 46 Filed 10/20/20 Page 9 of 11



accident.    Therefore,    it   cannot    be   said   that,    based    on   the

photograph, the hole was an obvious danger as a matter of law.

     Defendant also points to West’s testimony that the hole was

“about a foot” wide and four inches deep in support of its argument

that the hole was obvious.      Taking all of the deposition testimony

in the light most favorable to West, however, it is clear that

there is a genuine issue of material fact as to how visible the

hole was.    West’s husband testified that the hole was three to

four inches wide and “maybe an inch or two” deep.                 He further

testified that both the hole and the pathway in which the hole was

located were black.        West’s daughter testified that the hole

“blended in right with all the other ground that was there and we

really   couldn’t   tell   it   was   there    at   all.”     Based    on    this

testimony, the court cannot conclude that the hole was obvious as

a matter of law.

     Even if the court were to conclude that the hole was an

obvious danger, there still exists a genuine issue of material

fact as to whether defendant should have anticipated that someone

might trip in the hole despite its obvious nature.             In Gilmore v.

Walgreen Co., a Walgreens patron tripped on an empty pallet left

on the floor.   759 N.W.2d 433, 434 (Minn. Ct. App. 2009).              He had

just asked an employee a question about where an item was and was

walking toward where the employee pointed at the time he fell.

                                      9
      CASE 0:19-cv-01219-DSD-TNL Doc. 46 Filed 10/20/20 Page 10 of 11



Id.   The Minnesota Court of Appeals reversed the grant of summary

judgment in favor of Walgreens after determining that, although

the pallet was an obvious danger, there remained a question as to

whether Walgreens should have anticipated that the customer’s

“attention may be distracted, so that he will not discover what is

obvious ....”    Id. at 436 (quoting Restatement (Second) of Torts

§ 343A cmt. f (1965)).        Similarly, in Rinn v. Minnesota State

Agricultural Society, the Minnesota Court of Appeals held that a

visible puddle on a step was not an obvious danger as a matter of

law, pointing to the possibility that someone would fail to notice

the danger because they were distracted by other things happening

around them.    611 N.W.2d 361, 364 (Minn. Ct. App. 2000).              Here,

West points to the fact that she was walking and talking with

family,   and   was   following   closely    behind   another   group     of

concertgoers, as evidence that defendant should have realized that

people may not notice the hole.     As the court cannot say that these

alleged distractions are out of the ordinary for a concertgoer,

under Gilmore and Rinn there is a genuine issue of material fact

as to whether defendant should have anticipated that the hole could

cause harm to someone who did not notice it.




                                    10
      CASE 0:19-cv-01219-DSD-TNL Doc. 46 Filed 10/20/20 Page 11 of 11



                               CONCLUSION

      Accordingly, based on the above, IT IS HEREBY ORDERED that:

      1.   The motion for summary judgment [ECF No. 38] is denied;

and

      2.   The parties are instructed to contact Magistrate Judge

Leung’s chambers to schedule a settlement conference before this

matter is set for trial.



Dated: October 20, 2020

                                         s/David S. Doty
                                         David S. Doty, Judge
                                         United States District Court




                                    11
